Citation Nr: 1109088	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to higher initial ratings for prostate cancer, rated as 100 percent disabling from November 14, 2007, and as noncompensably disabling from April 1, 2008.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, by the North Little Rock, Arkansas RO, which granted service connection for prostate cancer, evaluated as 100 percent, effective November 14, 2007, and 0 percent from April 1, 2008.  That rating action also granted service connection for erectile dysfunction, evaluated as 0 percent disabling.  The RO denied the Veteran's claim of service connection for bladder cancer.  

On May 27, 2010, the Veteran appeared at the North Little Rock RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

(The issues of entitlement to service connection for bladder cancer and evaluation of prostate cancer are addressed in the REMAND portion of the decision below.)  


FINDING OF FACT

On May 27, 2010, at a Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew from his appeal the issue of entitlement to a compensable evaluation for erectile dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a compensable evaluation for erectile dysfunction.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  The withdrawal need not be in writing if done at a hearing on appeal.  Id.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2010).  

By a rating decision dated in October 2008, the RO granted service connection for erectile dysfunction and assigned a 0 percent rating effective November 14, 2007.  Entitlement to special monthly compensation on account of loss of use of a creative organ was granted.  The Veteran perfected an appeal of the rating for erectile dysfunction by filing a statement in June 2009, which was accepted as a substantive appeal in lieu of VA Form 9.  Thereafter, at his Board hearing in May 2010, the Veteran indicated that he was "dropping" the claim for a higher rating for erectile dysfunction.  

As the Veteran withdrew his appeal as to the issue of entitlement to a compensable evaluation for erectile dysfunction, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal; as such, the appeal is dismissed.  



ORDER

The Veteran's appeal for entitlement to a higher initial evaluation for erectile dysfunction is dismissed.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Bladder Cancer

Concerning the Veteran's claim for of service connection for bladder cancer, he maintains that he developed problems due to exposure to Agent Orange or diesel fuel accidentally spilled on him.  The Veteran indicates that, while bladder cancer is not listed among the conditions presumed to have been caused by Agent Orange exposure, it is significant that his bladder cancer was discovered at the same time as the prostate cancer, which is one of the presumptive diseases.  38 C.F.R. §§ 3.307, 3.309.

In support of his claim, the Veteran submitted a statement from Dr. A. Earle Weeks, dated in December 2008, indicating that the Veteran had a history of transitional cell carcinoma in situ of the bladder.  Dr. Weeks noted that the Veteran served in Vietnam from 1969 to 1970 and had a history of Agent Orange exposure during that period of time.  Dr. Weeks stated that exposure to Agent Orange is at least as likely to have, as to not have, played a role in the Veteran developing prostate cancer and therefore may have played a role in developing his bladder cancer as well.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran was not diagnosed with bladder cancer while in service, "the fact that a condition was not diagnosed cannot, by itself, serve to rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  In addition, while the Veteran's bladder cancer is not one of the diseases listed in 38 C.F.R. § 3.309(e), the Board does find that the evidence of record meets the "low" threshold for determining that a VA examination is needed to address the onset of his bladder cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in February 2008, and he was given a diagnosis of transitional cell carcinoma of the urinary bladder.  In August 2008, the examiner stated that the bladder and prostate cancers are both separate, individual cancers.  He noted that each of them is a primary cancer in itself.  The examiner explained that, from a bladder standpoint, no metastatic invasion was identified based on nodes and pathology.  However, the examiner failed to express any opinion as to the etiology of the cancer of the bladder.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's bladder cancer is related to his presumed exposure to herbicides during service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Prostate Cancer

With respect to the claim for a higher evaluation for residuals of prostate cancer, the Board observes that the Veteran underwent a radical prostatectomy on July 31, 2007.  In the October 2008 rating decision on appeal, the RO granted the Veteran service connection for prostate cancer, evaluated as 100 percent disabling effective from November 14, 2007.  In that rating decision, the RO noted that the 100 percent rating would be reduced to 0 percent, effective April 1, 2008, because there had been no local recurrence or metastasis or residuals such as voiding dysfunction or renal dysfunction.  

The record indicates that the Veteran was afforded a VA examination in February 2008 (six months after surgery).  Based upon the findings set forth in the VA examination report pertaining to residuals of voiding dysfunction or renal dysfunction, the Veteran was assigned a 0 percent disability for his prostate cancer in the October 2008 rating decision.  

In a statement in support of claim, dated in November 2008, the Veteran disagreed with the reduction of the rating from 100 percent to 0 percent.  The Veteran indicates that he currently experiences voiding dysfunction as a result of the removal of his prostate.  The Veteran noted that he requires the use of an appliance for elimination of urine; that appliance needs to be emptied every two hours and changed every 3 days.  The Veteran has indicated that he gets staph infections where the barrier attaches to the bag.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (i) (2010).  For the reasons set forth, especially because of the Veteran's allegations regarding urinary difficulties, an examination is required.

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his prostate and bladder cancers.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain and associate with the claims file any medical records identified by the Veteran that have not been secured previously.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and his representative of this and ask them to provide a copy of additional medical records they may have obtained on their own that have not been secured previously.  

2.  The Veteran should be scheduled for an examination by a physician knowledgeable in genitourinary matters.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the bladder cancer began during the Veteran's military service or is related to his service in any way, including as due to exposure to herbicides in service.  It is requested that explanations be provided in support of any opinion provided.  

The examiner should also describe all residuals of the Veteran's prostate cancer and surgery therefor.  The examiner also should address whether the residuals attributable to the Veteran's service-connected prostate cancer include (a) voiding dysfunction to include urine leakage, frequency, or obstructed voiding; or (b) urinary tract infection; or (c) renal dysfunction.  To the extent the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of absorbent materials, the examiner should explain in detail each problem experienced by the Veteran.  An indication of the number of times per day any absorbent materials must be changed should be provided.  The examiner should also indicate whether the Veteran experiences recurring infections as described by him and all residual difficulties due to the infections should be set forth.  To the extent the veteran has urinary frequency, the examiner should state the daytime voiding interval and the number of times the veteran awakes to void at night.  The examiner should provide a comprehensive report including complete rationale for all conclusions reached.  

3.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


